DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III (Fig. 14-18) in the reply filed on 4/23/2021 is acknowledged. Claims 3, 6, 14, and 15 have been withdrawn from consideration as the claims are not reflective of the elected embodiment. Claims 3 and 14 state the ribs of the inner shell engage the side wall of the outer shell, however, the ribs of the inner shell shown in Fig. 14-18 engage the crush sleeve, and not the outer wall. Claims 6 and 15 state the inner shell engages the outer shell, however in the elected species, the inner shell does not engage the outer shell. As such, claims 1, 2, 4, 5, 7-13 and 16-23 have been examined below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “275” has been used to designate both a sealed jacket and ribs.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240.  
The Figures appear to have multiple instances of redundant reference numbers and incorrect reference numbers, for example:
Fig. 16 appears to have reference number 260 in the wrong place;
Fig. 17 appears to have a redundant reference number 216
Fig. 18 appears to have reference number 210 in the wrong place
Please review all the figures for unnecessary redundant instances of reference numbers and ensure that all reference numbers are pointing to the correct places.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0028] of the specification states “FIG. 14 is a perspective view of a second illustrative fuel tank according to the present invention.” Based on the fact that Fig. 9 is also described as a second illustrative fuel tank, the Examiner believes that the Applicant intended to state that Fig, 14 is a third illustrative fuel tank.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite. Claim 20 appears to be claiming a combination of embodiments that are in direct conflict with one another. Claim 20 indirectly depends from claim 17, which requires a protective outer shell having a deformable crush sleeve inside it, and an inner shell inside the deformable crush sleeve. Claim 18, from which claim 20 directly depends, states that the inner shell has a series of bellows. Claim 20 states “…the outwardly extending projections engage the side wall of the outer shell to center the inner shell in the outer shell during normal operation”. However, the crush sleeve is located in between the inner shell and the outer shell, thus rendering this limitation of claim 20 impossible. As such, the claim has not been examined further. Further correction or clarification is required.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 23 states that “a hazard control material is provided between the fuel tank”. This is unclear. Between what and the fuel tank is the hazard control material provided? For purposes of further consideration, the claim is being interpreted as stating “a hazard control material is provided between the outer shell and the inner shell.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10000328. Although the claims at issue are not identical, they both claim a protective outer shell (with side wall and end walls); an inner shell (with side wall and end walls) holding fuel; the inner shell being located in the outer shell; during impact the inner shell is configured to move independent of the outer shell and a portion of the energy of the forces associated with the impact being absorbed by the outer shell, reducing the energy or force transferred to the inner shell; and the movement of the inner shell during impact.

Allowable Subject Matter
Claims 2, 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2, 4, 7, and 8: Closest prior art - (Seuss et al. (US 2006/0032532) – teaches a fuel tank (Fig. 4) for use in a vehicle, the fuel tank comprising: a protective outer shell (40) having an outer shell side wall and outer shell end walls which define an inner shell receiving area; an inner shell (42) which holds fuel, the inner shell housed in the inner shell receiving area of the outer shell, the inner shell having an inner shell side wall which is proximate to and spaced from the outer shell side wall, the inner shell having inner shell end walls which are proximate to and spaced from the outer shell end walls, the inner shell is maintained in position relative to the outer shell and relative to the vehicle during normal operation (Paragraphs [0019], [0021], [0024], and [0025]).
However, the closest prior art fails to teach wherein during an impact to the vehicle, the inner shell is configured to move independent of the outer shell and the vehicle allowing a portion of the energy or the forces associated with the impact to be absorbed by the outer shell, reducing the energy or force transferred to the inner shell; wherein during the impact to the vehicle, the inner shell is configured to move i) in a direction which is horizontal or lateral to the direction of a longitudinal axis of the vehicle, ii) in a direction which is vertical or perpendicular to the direction of the longitudinal axis of the vehicle, iii) in a direction which is in line with the longitudinal axis of the vehicle, iv) rotationally about a horizontal axis, v) rotationally about a first vertical axis, vi) rotationally about a second vertical axis, or vii) in a direction which is a combination of any or all of i), ii, iii), iv), v) and/or vi).
Claims 9-13, 16-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9: Closest prior art - (Seuss et al. (US 2006/0032532) – teaches a fuel tank (Fig. 4) for use in a vehicle, the fuel tank comprising: a protective outer shell (40) having an outer shell side wall and outer shell end walls which define an inner shell receiving area; an inner shell (42) which holds fuel, the inner shell housed in the inner shell receiving area of the outer shell, the inner shell having an inner shell side wall which is proximate to and spaced from the outer shell side wall, the inner shell having inner shell end walls which are proximate to and spaced from the outer shell end walls, the inner shell cooperates with the outer shell to maintain the position of the inner shell relative to the outer shell and relative to the vehicle during normal 
However, the closest prior art fails to teach the inner shell moves independent of the outer shell and the vehicle allowing the inner shell to be moved axially and/or radially relative to the outer shell and the vehicle to a position in which the inner shell is moved further from the point of impact, out of the path of the impact or protected by a chassis of the vehicle and/or the outer shell; wherein during the impact to the vehicle, the movement of the inner shell independent of the outer shell and the vehicle allows a portion of the energy or the forces associated with an impact to be absorbed by the outer shell, reducing the energy or force transferred to the inner shell.
Regarding claim 17: Closest prior art – (Seuss et al. (US 2006/0032532) – teaches a fuel tank (Fig. 4) for use in a vehicle, the fuel tank comprising: a protective outer shell (40) having an outer shell side wall and outer shell end walls which define an inner shell receiving area; a deformable crush sleeve (60/62) having a crush sleeve side wall and crush sleeve end walls, the crush sleeve side wall is proximate to and spaced from the outer shell side wall, the crush sleeve end walls are proximate to and spaced from the outer shell end walls, the crush sleeve cooperates with the outer shell to maintain the position of the crush sleeve relative to the outer shell and relative to the vehicle during normal operation; an inner shell (42) which holds fuel, the inner shell housed in the inner shell receiving area of the outer shell, the inner shell having 
However, the closest prior art fails to teach a deformable crush zone is provided on the inner shell; wherein during an impact to the vehicle, the inner shell moves independent of the crush sleeve, the outer shell and the vehicle, and the deformable crush zone of the inner shell compresses or is deformed allowing a portion of the energy or the forces associated with an impact to be absorbed by the crush zone, reducing the occurrence of inner shell failure, fuel spillage, fire and/or explosion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733